 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                  Case No. 18-MJ-21357-MDD-MMA
11
                 Plaintiff,
12                                              ORDER AND JUDGMENT OF
                                                DISMISSAL
13         v.

14                                              [Doc. No. 20]
     MARCO POLO SALGADO-CUELLAR,
15
                 Defendant.
16
17        On the government’s motion and in light of the Ninth Circuit’s decision in United
18 States v. Corrales-Vazquez, 931 F.3d 944 (9th Cir. 2019), the Court VACATES the
19 judgment of conviction against Defendant Marco Polo Salgado-Cuellar (“Defendant”),
20 DISMISSES Defendant’s appeal therefrom, and DISMISSES the criminal complaint
21 filed against Defendant without prejudice.
22        IT IS SO ORDERED AND ADJUDGED.
23 DATE: February 26, 2020               _____________________________________
                                         HON. MICHAEL M. ANELLO
24
                                         United States District Judge
25
26
27
28
